DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 09/14/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-13, drawn to a method of preparing an oral pharmaceutical composition comprising venglustat.  
Claims 1-25 and 27 are pending in this application.  Claims 14-25 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claim 26 has been cancelled previously.  Claims 1-13 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed July 23, 2021, claims benefit of provisional U.S. Application No. 63/056,075, filed July 24, 2020, and also claims benefit of foreign priority to EP21152595.1, filed January 20, 2021.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (41 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:  
The use of the trademarks/trade names has been noted in this application, e.g., Kollidon CL, Hyqual, Pruv, etc. (Para. 0074, 0076, 0078, 0080, 0083).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed on 10/25/3032, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 10, 12, 13 are objected to because of the following informalities:  
Claim 10 comprises the typographic error “by weight, of the total magnesium stearate” that needs to be corrected to “by weight of the total magnesium stearate”. 
Claim 12 comprises the typographic error “by weight magnesium stearate” that needs to be corrected to “by weight of magnesium stearate”.  Similar is applied to claim 13. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “(e) adding at least one other diluent or carrier to the mixture, such as additional diluent/filler, a disintegrant, a binder, a lubricant, or any other excipient, or a combination thereof” that is unclear by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989); Exparte Steigewald, 131 USPQ 74 (Bd. App. 1961);  Exparte Hall, 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949).  MPEP 2173.05(d).  Similar is applied to claim 8 regarding the terms “for example” and/or “e.g.,”.  Clarification is required.  
Regarding claims 8 and 11, it is noted that “parenthetical expressions” are not permissible, which do not contribute to clearness or exactness in stating applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).  In the present case, claims 8 and 11 contain parentheses, and it is unclear whether the bracketed features, e.g., “(magnesium stearate and/or sodium stearyl fumarate)" are limiting features or only examples.  Clarification is required.  
Claims 2-7, 9-10, 12-13 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., WO 2016/145046A1 (hereinafter referred to as Cheng), in view of Muthusamy et al., WO 2021/061701A1 (hereinafter referred to as Muthusamy), Purohit et al., US 2020/0222310 (pub. date 07/16/2020; hereinafter referred to as Purohit); Diez et al., WO 2011/141483A2 (hereinafter referred to as Diez).
Cheng teaches compositions/dosage forms that include an active agent, e.g., venglustat (i.e., a glucosylceramide synthase (GSC) inhibitor; see Wikipedia) or a pharmaceutically acceptable salt thereof such as malate (Page 4, compound V; Page 6, Lns. 8-9, 12-19; Page 34, Compound No. 2; Page 43, formula Xllb; Pages 36. Ln. 24 – Page 37, Ln. 27).  Cheng teaches that said compositions/dosage forms can be in form of capsules, tablets, pills, granules, powder, etc. that can be made by compression or molding with one or more accessory ingredients, i.e., by a method wherein the active agent is mixed with carriers, excipients, diluents and/or any of (1) fillers/extenders, e.g., mannitol, microcrystalline cellulose, etc.; (2) binders, e.g., polyvinylpyrrolidone/povidone, hydroxypropyl methylcellulose, carboxymethylcellulose, etc. ;  (3) humectants;  (4) disintegrants;  (5) solution retarding agents;  (6) absorption accelerators; (7) wetting agents;  (8) absorbents; (9) lubricants such as talc, silica, magnesium stearate, etc.; and (10) coloring agents, sweeteners, etc.  (Claims 13, 17; Page 58, Lns. 1-28; Examples 2, 29 as applied to claims 1, 2, 8, 11).
Chen does teach the use of sodium stearyl fumarate/lubricant, crospovidone/disintegrant, hydroxypropyl cellulose/binder, sucralose/flavor (artificial sweetener), and croscarmellose sodium (Claims 5-8, 11).  Chen also does not teach a sequence of process steps as instantly claimed (Claims 3-4, 9, 12-13).  
Muthusamy teaches compositions comprising a GCS inhibitor (here lucerastat), wherein said compositions can be in a form of tablets, capsules, granules, powder (Para. 00108, 00120-00122).  Muthusamy also teaches a process for preparation said compositions by mixing said GCS inhibitor with pharmaceutically acceptable excipients (Para. 00106) such as (i) diluents, e.g., microcrystalline cellulose, mannitol, etc. (Para. 00107); (ii) binders, e.g., hydroxypropyl cellulose, hydroxypropyl methylcellulose, povidone (Para. 00108); disintegrates, e.g., silicon dioxide, croscarmellose sodium, crospovidone (Para. 00109); glidants, e.g., silicon dioxide/silica (Para. 0010); lubricants, e.g., magnesium stearate, sodium stearyl fumarate that are used to reduce adhesion and ease the release of the product from the punch and dye (Para. 0011);  sweeteners, flavoring agents, colorants, preservatives, etc. (Para. 00112, 00113, 00117, 00118).  Muthusamy teaches that said constituents can be used for providing (i) better processing or handling characteristics, (ii) desired dissolution profile; and for (iii) improving stability, shelf-life, and bioavailability (Para. 0006, 0007). 
Purohit teaches compositions comprising GCS inhibitor (here eliglustat) or a pharmaceutically acceptable salt thereof, e.g., malate (Para. 0050) that can be in a form of tablets, granules, pellets, etc. (Para. 0062, 0069-0070, 0119), and a process of preparation thereof by mixing said GCS inhibitor with pharmaceutically acceptable excipients selected from (i) diluents such as microcrystalline cellulose, mannitol;  (ii) binders such as cellulose derivatives, povidone;  (iii) disintegrants and super-disintegrants such as crospovidone, croscarmellose sodium, low-substituted hydroxypropyl cellulose;  (iv)  lubricants such as magnesium stearate and sodium stearyl fumarate;  (v) glidants such as silicon dioxide/silica;  (vi) sweetening agents/sucralose, flavoring agents, coloring agents, etc. (Para. 0075-0084; Examples).  Purohit teaches a preparation of said compositions in a form of a tablet by (i) blending the active agent with fillers/diluents; (ii) mixing said blend with at least one pharmaceutically acceptable excipient specifically super-disintegrants;  (iii) subsequently lubricating the blend; (iv) at last directly compressing the lubricated blend into granules and/or tablets; and (v)  optionally, coating said composition (Para. 0095-0097; Examples 1-3, 16-17).  Purohit also teaches to sieve ingredients (here as “sift using screen”) during the preparation process (Example 2).  Purohit teaches that said constituents can be used for improving/enhancing bioavailability of orally administered GCS inhibitor (Para. 0020, 0025, 0026). 
Diez teaches preparation of stable oral solid pharmaceutical compositions comprising an active ingredient in combination with (i) diluents such as mannitol, microcrystalline cellulose, hydroxypropyl cellulose; (ii) lubricants such as sodium stearyl fumarate, magnesium stearate, talc, etc.; (iii) disintegrants, e.g., low-substituted hydroxypropyl cellulose, crospovidone, croscarmellose sodium; and also may include (iv) silica as a thickening agent (Claims 2-4; Pages 5, 6).  Purohit teaches a process of preparing oral solid forms/tablets by direct compression (i.e., avoiding wet granulation step, which may affect a stability of the active agent), wherein said process comprising the steps of:  (a) sieving all components contained in the core tablet;  (b) pre-mixing the active ingredient with part of the excipients, and, optionally, with a 1st lubricant;  (c) mixing the blend obtained in step b) with the remaining excipients; (d) mixing the glidants with the blend obtained in step c);  (e) mixing a 2nd lubricant with the blend obtained in step d);  (f) compressing the blend obtained in step e) to form a core tablet; (Claims 13-15; Page 8).  Diez teaches that said approach can be used for controlling/avoiding degradation of the active ingredient by the used excipients (e.g., by magnesium stearate) during the preparation of solid dosage forms (Pages 2, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use excipient/functional agents and preparation steps as taught by Muthusamy, Purohit, and Diez preparing compositions/tablets taught by Cheng.  One would do so with expectation of beneficial results, because the cited prior art teaches that said excipient/functional agents and preparation steps can be used for providing (i) improved processing or handling characteristics, (ii) desired dissolution profile; and/or for (iii) improving/enhancing stability, shelf-life, and bioavailability of tablets.  
With regard to the concentrations instantly claimed (Claims 10, 12, 13), it is noted that differences in experimental parameters such as concentration of compounds in a compositions/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/361301A1 - teaches compositions comprising a GCS inhibitor such as venglustat or a pharmaceutically acceptable salt thereof and pharmaceutically acceptable carriers, diluents, or excipients, wherein said compositions can be in form of capsules or tablets (e.g., coated tablets) prepared by mixing of said active agent with pharmaceutically acceptable excipients such as (i) a binding agent; (ii) filler; (iii) lubricant, e.g., magnesium stearate, silica, talc;  (iv) disintegrant; and/or (v) wetting agent (Para. 0002; Para. 0041, 0068, 0379, 0380, 0641-0645; 0765).
US 2016/039805 – teaches salt forms of (S)-quinuclidin-3-yl(2-(2-(4-fluorophenyl)thiazol-4-yl)propan-2-yl)carbamate, e.g. the malate salt (i.e., GCS inhibitor) and its use for treatment of metabolic diseases (e.g., lysosomal storage diseases) and cancer (Para. 0045-0046; Example 2). 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615